OPINION OF THE COURT

Per Curiam.

The respondent was disbarred on consent in 1977. Thereafter, he continued to practice law from time to time. He recently pleaded guilty to a charge of unauthorized practice of law (Judiciary Law, § 486) and was sentenced to five years’ probation.
The Departmental Disciplinary Committee moves to confirm the report of Referee Morris Aarons to hold the respondent in contempt. The referee also recommends a fine with a period of imprisonment on default thereof.
The report of the referee that the respondent should be held in contempt is confirmed. However, in view of the *72sentence in the criminal proceeding, it would be redundant to impose a fine. If the respondent again engages in the unauthorized practice of law, the probation would be revoked.
Kupferman, J. P., Sullivan, Ross, Carro and Asch, JJ., concur.
Motion to confirm the report of the referee is granted to the extent it seeks to hold respondent in contempt and the motion is otherwise denied.